
	

113 HR 737 IH: Homeowners’ Defense Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 737
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Ms. Wilson of Florida
			 (for herself and Ms. Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a national catastrophic risk consortium to
		  ensure the availability and affordability of homeowners’ insurance coverage for
		  catastrophic events.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeowners’ Defense Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Establishment; status; principal office;
				membership.
					Sec. 4. Functions.
					Sec. 5. Powers.
					Sec. 6. Nonprofit entity; conflicts of interest;
				audits.
					Sec. 7. Management.
					Sec. 8. Staff; experts and consultants.
					Sec. 9. Federal liability.
					Sec. 10. Authorization of appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)the United States has a history of
			 catastrophic natural disasters, including hurricanes, tornadoes, flood, fire,
			 earthquakes, and volcanic eruptions;
				(2)although
			 catastrophic natural disasters occur infrequently, they will continue to occur
			 and are predictable;
				(3)such disasters
			 generate large economic losses and a major component of those losses comes from
			 damage and destruction to homes;
				(4)for the majority
			 of Americans, their investment in their home represents their single biggest
			 asset and the protection of that investment is paramount to economic and social
			 stability;
				(5)the United States
			 needs to take and support State actions to be better prepared for and better
			 protected from catastrophes;
				(6)as the risk of
			 catastrophic losses grows, so do the risks that any premiums collected by
			 private insurers for extending coverage will be insufficient to cover future
			 catastrophes, and private insurers, in an effort to protect their shareholders
			 and policyholders (in the case of mutually owned companies), have thus
			 significantly raised premiums and curtailed insurance coverage in States
			 exposed to major catastrophes;
				(7)such effects on
			 the insurance industry have been harmful to economic activity in States exposed
			 to major catastrophes and have placed significant burdens on residents of such
			 States;
				(8)Hurricanes
			 Katrina, Rita, and Wilma struck the United States in 2005, causing over
			 $200,000,000,000 in total economic losses, and insured losses to homeowners in
			 excess of $50,000,000,000;
				(9)while the total costs of Hurricane Sandy
			 have not yet been calculated, Fitch Ratings, a global credit ratings agency,
			 has estimated that insured losses will amount to between $20,000,000,000 and
			 $25,000,000,000;
				(10)the Federal
			 Government has provided and will continue to provide resources to pay for
			 losses from future catastrophes; and
				(11)it is the proper
			 role of the Federal Government to prepare for and protect its citizens from
			 catastrophes and to facilitate consumer protection, victim assistance, and
			 recovery, including financial recovery.
				(b)PurposesThe purpose of this Act is to establish a
			 national catastrophic risk consortium to ensure the availability and
			 affordability of homeowners’ insurance coverage for catastrophic events.
			3.Establishment; status;
			 principal office; membership
			(a)EstablishmentThere
			 is established an entity to be known as the National Catastrophe Risk
			 Consortium (in this Act referred to as the
			 Consortium).
			(b)StatusThe
			 Consortium is not a department, agency, or instrumentality of the United States
			 Government.
			(c)Principal
			 officeThe principal office and place of business of the
			 Consortium shall be such location within the United States determined by the
			 Board of Directors to be the most advantageous for carrying out the purpose and
			 functions of the Consortium.
			(d)MembershipAny State that has established a
			 reinsurance fund or has authorized the operation of a State residual insurance
			 market entity, or State-sponsored provider of natural catastrophe insurance,
			 shall be eligible to participate in the Consortium.
			4.FunctionsThe Consortium shall—
			(1)work with all States, particularly those
			 participating in the Consortium, to gather and maintain an inventory of
			 catastrophe risk obligations held by State reinsurance funds, State residual
			 insurance market entities, and State-sponsored providers of natural catastrophe
			 insurance;
			(2)at the discretion
			 of the affected members and on a conduit basis, issue securities and other
			 financial instruments linked to the catastrophe risks insured or reinsured
			 through members of the Consortium in the capital markets;
			(3)coordinate
			 reinsurance contracts between participating, qualified reinsurance funds and
			 private parties;
			(4)act as a
			 centralized repository of State risk information that can be accessed by
			 private-market participants seeking to participate in the transactions
			 described in paragraphs (2) and (3) of this section;
			(5)establish a
			 catastrophe risk database to perform research and analysis that encourages
			 standardization of the risk-linked securities market;
			(6)perform any other
			 functions, other than assuming risk or incurring debt, that are deemed
			 necessary to aid in the transfer of catastrophe risk from participating States
			 to private parties; and
			(7)submit annual reports to Congress
			 describing the activities of the Consortium for the preceding year, and the
			 first such annual report shall include an assessment of the costs to States and
			 regions associated with catastrophe risk and an analysis of the costs and
			 benefits, for States not participating in the Consortium, of such
			 nonparticipation.
			5.PowersThe Consortium—
			(1)may make and
			 perform such contracts and other agreements with any individual or other
			 private or public entity however designated and wherever situated, as may be
			 necessary for carrying out the functions of the Consortium; and
			(2)shall have such
			 other powers, other than the power to assume risk or incur debt, as may be
			 necessary and incident to carrying out this Act.
			6.Nonprofit entity;
			 conflicts of interest; audits
			(a)Nonprofit
			 entityThe Consortium shall be a nonprofit entity and no part of
			 the net earnings of the Consortium shall inure to the benefit of any member,
			 founder, contributor, or individual.
			(b)Conflicts of
			 interestNo director, officer, or employee of the Consortium
			 shall in any manner, directly or indirectly, participate in the deliberation
			 upon or the determination of any question affecting his or her personal
			 interests or the interests of any Consortium, partnership, or organization in
			 which he or she is directly or indirectly interested.
			(c)Audits
				(1)Annual
			 auditThe financial statements of the Consortium shall be audited
			 annually in accordance with generally accepted auditing standards by
			 independent certified public accountants.
				(2)ReportsThe
			 report of each annual audit pursuant to paragraph (1) shall be included in the
			 annual report submitted in accordance with section 4(7).
				(d)Prohibition on
			 election and lobbying activities
				(1)FederalThe Consortium may not—
					(A)make any
			 contribution to a candidate for election for Federal office or to a political
			 committee;
					(B)employ or
			 retain—
						(i)a
			 registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et
			 seq.); or
						(ii)an organization that employs one or more
			 lobbyists and is registered under section 4(a)(2) of such Act (2 U.S.C.
			 1603(a)(2)); or
						(C)provide any thing of value, other than
			 educational materials or information, to any elected official of the Federal
			 Government.
					For purposes
			 of this paragraph, the terms contribution, candidate,
			 Federal office, and political committee have the
			 meanings given such terms in section 301 of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 431).(2)ConsortiumThe Consortium may not—
					(A)make any
			 contribution to a candidate for election for any State or local office or to
			 any committee, club, association, or other group that receives contributions or
			 makes expenditures for the purpose of influencing any such election;
					(B)employ or retain any person who engages in
			 influencing legislating (as such term is defined in section 4911(d) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 4911(d))) of any State or local
			 legislative body; or
					(C)provide any thing of value, other than
			 educational materials or information, to any elected official of any State or
			 local government.
					7.Management
			(a)Board of
			 directors; membership; designation of chairperson
				(1)Board of
			 directorsThe management of the Consortium shall be vested in a
			 board of directors (referred to in this Act as the Board) composed
			 of not less than 3 members.
				(2)ChairpersonThe
			 Secretary of the Treasury, or the designee of the Secretary, shall serve as the
			 chairperson of the Board.
				(3)MembershipThe
			 members of the Board shall include—
					(A)the Secretary of
			 Homeland Security and the Secretary of Commerce, or the designees of such
			 Secretaries, respectively, but only during such times as there are fewer than
			 two States participating in the Consortium; and
					(B)a member from each
			 State participating in the Consortium, who shall be appointed by such
			 State.
					(b)BylawsThe
			 Board may prescribe, amend, and repeal such bylaws as may be necessary for
			 carrying out the functions of the Consortium.
			(c)Compensation,
			 actual, necessary, and transportation expenses
				(1)Non-Federal
			 employeesA member of the Board who is not otherwise employed by
			 the Federal Government shall be entitled to receive the daily equivalent of the
			 annual rate of basic pay payable for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, as in effect from time to time,
			 for each day (including travel time) during which such member is engaged in the
			 actual performance of duties of the Consortium.
				(2)Federal
			 employeesA member of the Board who is an officer or employee of
			 the Federal Government shall serve without additional pay (or benefits in the
			 nature of compensation) for service as a member of the Consortium.
				(3)Travel
			 expensesMembers of the Consortium shall be entitled to receive
			 travel expenses, including per diem in lieu of subsistence, equivalent to those
			 set forth in subchapter I of chapter 57 of title 5, United States Code.
				(d)QuorumA
			 majority of the Board shall constitute a quorum.
			(e)Executive
			 directorThe Board shall appoint an executive director of the
			 Consortium on such terms as the Board may determine.
			8.Staff; experts and
			 consultants
			(a)Staff
				(1)AppointmentThe
			 Board of the Consortium may appoint and terminate such other staff as are
			 necessary to enable the Consortium to perform its duties.
				(2)CompensationThe
			 Board of the Consortium may fix the compensation of the executive director and
			 other staff.
				(b)Experts and
			 consultantsThe Board shall procure the services of experts and
			 consultants as the Board considers appropriate.
			9.Federal
			 liabilityThe Federal
			 Government and the Consortium shall not bear any liabilities arising from the
			 actions of the Consortium. Participating States shall retain all catastrophe
			 risk until the completion of a transaction described in paragraphs (2) and (3)
			 of section 4.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $20,000,000 for each of
			 fiscal years 2014 through 2018.
		
